Citation Nr: 1636118	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-23 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional cardiovascular disability, to include aortic aneurysm and decreased stamina, claimed as due to VA care, or lack of proper care, during and following heart valve replacement surgery performed on January 13, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1969 and from March 1976 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

Even though the May 2009 rating decision states that denial of the benefit sought is "confirmed and continued," the Board notes that the Veteran has not previously been denied 38 U.S.C.A. § 1151 benefits for the disability at issue.  The prior denials of service connection for heart disease by the Buffalo RO in November 2006 and for coronary artery disease, post heart valve replacement, by the RO in Huntington, West Virginia, in February 2008 are claims for different (service connection) benefits, and are thus considered being unrelated to the present claim. 

In July 2010, the Board remanded this case to comply with the Veteran's request to be scheduled for a Travel Board hearing.  In October 2010, the Veteran testified at a personal hearing before a Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In January 2012, the Board remanded this case for additional development, and the case was returned for further appellate review.

 In November 2012, the Veteran was notified that the Veterans Law Judge who had conducted the October 2010 hearing was no longer with the Board.  He was offered an opportunity to testify at another hearing.  38 C.F.R. §§ 20.707, 20.717 (2015). He accepted this offer, and the case was remanded in December 2012 in order to schedule the new Board hearing.  In November 2013, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In May 2014, the Board remanded this case for additional development, and the case was returned for further appellate review.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has additional cardiovascular disability, to include aortic aneurysm and decreased stamina, that are the result of fault on the part of VA or an unforeseeable event during his heart valve replacement surgery performed on January 13, 2005.  
 
2.  The preponderance of the competent evidence is against a finding that the Veteran has additional cardiovascular disability, to include aortic aneurysm and decreased stamina, that were proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment.


CONCLUSION OF LAW

The criteria for compensation for cardiovascular disability, to include aortic aneurysm and decreased stamina, as a result of heart valve replacement surgery performed on January 13, 2005 under the provisions of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Here, VA sent a letter to the Veteran in March 2008 that addressed the notice elements concerning his claim for compensation for an additional disability as a result of VA treatment.  Under these circumstances, the Board has determined that the notification requirements have been satisfied.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  VA provided the Veteran with VA examinations in March 2009, May 2012, and July 2014.  The examination reports show that the VA examiners reviewed the claims folder and recorded the Veteran's reported medical history and findings from clinical evaluation.  Each examiner provided a medical conclusion on whether the Veteran had an additional disability as a result of his VA heart valve replacement surgery, and each opinion was supported by a rational statement that was based on a review of the claims folder and findings from clinical evaluation.  In addition, the July 2014 VA examiner specifically considered whether the Veteran's complaints of decreased stamina or ascending aortic aneurysm were not a reasonably foreseeable outcome of the surgery.  This medical conclusion was also supported by a rational statement that was based on a review of the claims folder and findings from clinical evaluation.  The Board finds that the medical opinions are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  There has been substantial compliance with the prior July 2010, January 2012, November 2012, and May 2014 Board remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
 2.  Entitlement to Compensation for Additional Disability 

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for additional cardiovascular disability, to include aortic aneurysm and decreased stamina, following heart valve replacement surgery performed at the VA Medical Center in Buffalo, New York, on January 13, 2005.  He contends that he has developed additional disability as a result of VA's fault, in particular, that VA failed to provide or recommend cardiac rehabilitation services after the surgery. 

The Veteran reports that he was told prior to the surgery that he would feel 20 years younger after the surgery, but that instead, he does not feel much improved and he has not been able to return to his previous job.  In a March 2009 statement, the Veteran reported that he had been advised by a medical provider that, as a result of the cardiac surgery, he was in a condition of diminished coronary capacity because VA did not provide or suggest that he be included in a coronary rehabilitation program.   However, a review of the record does not contain such an opinion.

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

38 U.S.C.A. § 1151 specifies two bases for entitlement.  First, entitlement may be established on the basis of a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers.  But see generally Brown v. Gardner, 513 U.S. 115 (1994) (for claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment).  Second, entitlement may be established on a showing of an event not reasonably foreseeable.

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the Veteran and his representative, in compliance with 38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. §17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable in each claim is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

VA treatment records show that the Veteran presented for aortic valve replacement and single vessel coronary artery bypass graft (CABG) at the Buffalo VA Medical Center (VAMC) in January 2005.  He had a history of complaints of exertional chest pain and shortness of breath for years, which had slightly worsened over the past year.  A December 2004 echocardiogram (Echo) had shown his ejection fracture was 65 percent and revealed evidence of severe aortic stenosis.  The Veteran had undergone a cardiac catheterization which revealed his left anterior descending artery was proximally calcified, but no wall motion abnormalities at that time.  It was also noted that the Veteran had a history of smoking, and he continued to smoke.  A January 11, 2005 VA consent form shows that the Veteran was advised of the surgical procedure and risks involved, and this form was signed by the Veteran.  

January 2005 VA operation and hospital summary reports showed that the Veteran tolerated the surgical procedure and post-operative recovery without complication.  A post-surgical January 2005 Echo report revealed the Veteran's aortic valve was functioning appropriately.  The Veteran was discharged five days after his hospital admission, and he was instructed to limit his lifting to less than five pounds and no driving for six weeks and to seek follow-up care with the Coumadin clinic and his primary care physician. 

A March 2005 VA cardiology consultation report shows that the Veteran presented for a follow-up session.  It was noted that the Veteran had tolerated the January 2005 procedure well and he had no current complaints, except occasional chest pain along the incision site.   The Veteran reported that he had resumed his daily activities.  The VA cardiologist found that the Veteran was considered stable from a cardiac standpoint and he instructed that the Veteran could resume his work with light activity and that he could advance to his normal activities over a one-month period.  

A December 2006 VA Echo report noted that the Veteran complained of atypical chest pain, but the diagnostic test results were normal and there was no evidence of ischemia.  A January 2008 VA thorax CT scan revealed findings of mild aneurysm in ascending aorta.  A September 2008 VA treatment report shows that the Veteran presented with complaints of shortness of breath on exertion.  It was noted that the Veteran had not sought follow-up treatment for his cardiac condition since 2006.  A December 2008 VA Echo report revealed normal findings with no evidence of ischemia.  The resting EKG also revealed no diagnostic abnormalities.  Subsequent diagnostic imaging continued to show an aortic aneurysm. 

In March 2009, the Veteran was afforded a VA examination in conjunction with his claim.  The VA examiner noted the Veteran's medical history of January 2005 aortic valve replacement and CABG was without complication.  The Veteran reported that he did not attend cardiac rehabilitation following his surgery because he was not referred.  He stated that his wife made him walk following the surgery, and he continues to walk a mile per day.  The Veteran denied any problems with stamina on walking, but he complained of decreased strength and stamina with moderately heavy physical activities.   The Veteran stated that he expected to have good energy following the surgery, but that it did not happen.  He further reported that he is currently being followed for an aortic aneurysm and high cholesterol.  The Veteran has been on Coumadin therapy since the 2005 VA surgery.  

Based on a review of the claims folder and the findings from clinical evaluation, the VA examiner found that the Veteran had diagnoses of residuals of valve replacement and angioplasty, decreased stamina, and ascending aortic aneurysm.  The VA examiner concluded that it was less likely than not that the Veteran's current heart condition was caused by or the result of heart surgery performed by the VAMC in Buffalo in January 2005.  In support of this medical conclusion, the VA examiner noted that VA operation and hospital summary discharge reports indicated that the Veteran had tolerated the procedure well without complications.  The subsequent Echo and stress test reports showed the Veteran's heart and prosthetic valve were functioning properly.  There was no medical evidence of any carelessness, negligence, lack of skill, or similar incidence of fault on the part of attending VA personnel.  

The March 2009 VA examiner further found that there was no evidence to indicate that the Veteran's decline in maximal exertional tolerance is due to cardiac factors related to the surgery.  Rather, the VA examiner found that his perceived reduction of stamina for strenuous tasks was more likely caused by multiple factors such as cardiovascular deconditioning, weight gain, history of smoking, and the normal aging process.   Moreover, there is no evidence (such as physical therapy reports) to suggest that the Veteran's current post-operative decline in vigor and stamina is irreversible. 

A February 2010 VA cardiology consultation report shows that the Veteran's coronary artery disease status post CABG and aortic heart valve replacement were considered stable.  The Veteran was advised to continue on his medication.  A September 2011 VA treatment record shows that the Veteran complained of shortness of breath with exertion but he denied any other cardiac symptoms.  He reported that he had quit smoking.  The Veteran's coronary artery disease and valve replacement were considered stable. 

In May 2012, the Veteran was afforded another VA examination in conjunction with his claim.  It was noted that the Veteran had a history of aneurysm.  The Veteran informed the VA examiner that he had been first told that he had an aneurysm a few years after his surgery.  Based on a review of the claims folder and the findings from clinical evaluation, the VA examiner concluded that the Veteran did not have a current disability manifested by decreased stamina associated with 2005 VA surgery.  Instead, the VA examiner found that the medical evidence demonstrated that the Veteran regularly tolerated a very good level of activity in his daily life.  The VA examiner also concluded that the Veteran's cardiac surgery did not cause his aortic aneurysm.  Rather, the Veteran's aortic aneurysm was likely due to his essential hypertension, long history of smoking, and dyslipidemia, which were also not caused or aggravated by his cardiac surgery.  The May 2012 VA examiner further concluded that given the Veteran's very good exercise tolerance as documented in the medical records, there was no evidence to support the Veteran's assertion that VA's failure to provide or recommend cardiac rehabilitation after his 2005 cardiac surgery resulted in any additional disability. 

The Veteran was afforded another VA examination in July 2014 in conjunction with his claim.  In this examination report, the VA examiner noted that the Veteran had diagnoses of coronary artery disease and valvular heart disease.  It was noted that the results of an October 2012 stress test and February 2014 Echo were within normal limits.  Based on a review of the claims folder and findings from clinical evaluation, the VA examiner concluded that the Veteran's aortic aneurysm and decreased stamina were not consequences of the January 2005 heart surgery, to include as not reasonably foreseeable consequences.  Rather, the aortic aneurysm was not first identified on imaging study until January 2008, which comes three years after the Veteran's surgery.   The VA examiner further stated that a review of the medical literature did not demonstrate a correlation between mechanical valve replacement and the development of an aortic aneurysm.  With respect to the Veteran's complaints of decreased stamina, the VA examiner found that his complaints were more likely associated with his long history of tobacco and the natural aging process.  The VA examiner noted that the medical records showed that the Veteran denied any cardiac symptoms during follow-up sessions but he continued to report a history of smoking in 2012.  The VA examiner stated that a review of the medical literature demonstrated that smoking caused both immediate and long-standing effects on exercise and physical activity.

There is no other medical opinion of record that addresses whether the Veteran has an additional disability as a result of VA heart valve replacement and CABG surgery on January 13, 2005. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran has additional disability as a direct result of VA treatment on January 13, 2005 and follow-up care thereafter.  Further, the preponderance of the evidence does not support a finding that the Veteran's additional disability was the result of VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault in furnishing hospital care or an event not reasonably foreseeable.

Here, the evidence of record shows that the Veteran underwent heart valve replacement and CABG surgery on January 13, 2005 at the VAMC in Buffalo.  There is no indication from the VA surgical operation report of any problems that arose during the procedure.  Rather, the surgical team considered the operation was well tolerated by the Veteran.  Notably, the subsequent VA treatment records do not show that the Veteran presented for complaints of any chest pain, shortness of breath, or other cardiovascular-related complaints until December 2006, almost two years after his heart surgery, and subsequent VA Echo and stress test reports revealed no abnormalities, to include evidence of ischemia.  While the January 2008 VA thorax CT scan revealed findings of a mild aortic aneurysm, that diagnostic finding comes three years after the Veteran's surgery.  Pertinently, both the May 2012 and July 2014 VA examiners concluded that the Veteran did not have aortic aneurysm as a result of 2005 VA aortic heart valve replacement.  The May 2012 VA examiner found that the Veteran's aortic aneurysm was more likely the result of his essential hypertension, long history of smoking, and dyslipidemia. 

Moreover, all three of the VA examiners found that the Veteran's complaint of decreased stamina was not associated with his 2005 VA surgery, but rather attributable to his long history of smoking as well as the natural aging process.  The May 2012 VA examiner further concluded that the VA's failure to provide coronary rehabilitation services following the surgery did not result in any additional disability, given the Veteran's very good exercise tolerance as documented in the medical records and lay reports.  

Other than the Veteran's lay assertions, there is no medical evidence that shows that the Veteran has additional disability, to include aortic aneurysm and decreased stamina, as the result of his 2005 VA surgery and follow-up treatment.  Notably, the Veteran is competent to provide lay evidence regarding his observations of shortness of breath, decreased stamina, and chest pain.  However, to whatever extent the Veteran and/or his representative attempt(s) to establish the Veteran's entitlement to compensation under Section 1151 for additional disability on the basis of lay assertions, alone, the Board emphasizes that neither is shown to have training or expertise in the medical matters upon which the claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is generally not capable of opining on matters requiring medical knowledge).  The Veteran's lay assertions regarding alleged additional disability and causation for purposes of entitlement to § 1151 benefits are outweighed by the VA medical records and clinical opinions discussed in detail above.

Moreover, the evidence of record does not show that the Veteran has additional disorder that was the result of fault on the part of VA or an unforeseeable event during the January 2005 VA heart valve replacement and CABG surgery.  The January 2005 VA treatment records show that the Veteran was informed of possible complications of the surgery, and consent of the procedure provides proper warning of such possible complications.  Moreover, there is no medical opinion of record that suggests carelessness, negligence, lack of proper skill, error in judgment, or other instance of fault on the part of the VA in furnishing treatment during and after his 2005 VA heart valve replacement and CABG surgery.  Finally, the July 2014 VA examiner concluded that it was less likely than not that the Veteran's decreased stamina and aortic aneurysm was an unforeseen result of the January 2005 VA surgery. 

The preponderance of the evidence also does not establish that the Veteran has additional disability that was incurred due to VA's carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault, or an event not reasonably foreseeable.  There is no competent medical evidence of record that supports the Veteran's assertion that he has additional disability as a result of his January 2005 VA heart valve replacement and CABG surgery that was due to VA's lack of skill, carelessness, negligence, an error in judgment, or an unforeseen event. 

The Board acknowledges that the Veteran has provided statements in support of his claims, and these statements are probative to the question of whether he has additional disability that arose or worsened as a result of treatment provided by VA providers.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation).  However, that is not the ultimate issue in this case.  The Board is not disputing the fact of an additional disorder, but rather, it must assess the role of any fault or unforeseen events as a result of the care provided by VA.  The determination of whether there was lack of skill, carelessness, negligence, an error in judgment, or an unforeseen event is something that requires medical expertise, which the Veteran has not demonstrated.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Routen v. Brown, 10 Vet. App. 183, 186 (1997).

Overall, the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional cardiovascular disability, to include aortic aneurysm and decreased stamina, claimed as due to VA care, or lack of proper care, during and following heart valve replacement surgery performed on January 13, 2005, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional cardiovascular disability, to include aortic aneurysm and decreased stamina, as a result of VA care, or lack of proper care, during and following heart valve replacement surgery performed on January 13, 2005, is denied.



____________________________________________
JENNIFER HWA
 Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


